Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 2/8/21. As directed, Claims 1,7,8,15 have been amended, and claim 6 cancelled. Thus claims 1-5,7-15 are presently pending in this application. Claims 13-14 had previously been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 2016/0157524 A1, hereinafter “Bowen”) in view of Flick (US 2014/0321837 A1).
Regarding claim 1, Bowen discloses a method of controlling a production of a total particulate matter (TPM) [par. 0050] in an aerosol-generating device , the method comprising: 
determining a flow rate of a gas through the aerosol-generating device [“the puff sensor [may be] a flow meter” such as a turbine flow meter, which measures “the velocity and amount of air traveling through the electronic vaporizer device,” par. 0162]; and 
par. 0050: “control an amount of a vapor delivered to a user from a vaporizable material in the electronic vaporizer device”, where the amount of vapor delivered is based on the amount of TPM] par. 0134: “the vaporizer device will vaporize a target amount of material in a single puff”], and
the adjusting includes determining an amount of power to be used by the aerosol-generating device [par. 0087].
Bowen fails to teach the adjusting the particulate matter being in response to the flow rate, or the adjusting including determining and modifying an amount of power to be used as a function of the flow rate. Regarding adjusting the particulate matter in response to flow rate, Flick teaches, in a method of controlling a production of a total particulate matter (TPM) in an aerosol-generating device [par. 0001], including the step of determining a flow rate of a gas through the aerosol-generating device [“detected flow rate,” par. 0016]; and  adjusting the production of the total particulate matter (TPM) by the aerosol- generating device [par 0015: “aerosol is a suspension of solid particles…in a gas…[b]y controlling the power supplied to the aerosol generating element, the rate of aerosol generation can be controlled,” and par 0016: “controlling aerosol production,” where the production of total particulate matter is dependent on the rate of aerosol generation and thus controlling the rate of aerosol generation results in adjusting the production of total particulate matter] in response to the flow rate [“controlling aerosol production…based on a detected flow rate,” Par 0016]. The advantage of adjusting the Flick par. 0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Bowen by adding the feature of adjusting the production of TPM in response to the flow rate, as taught by Bowen, in order to take into account different characteristics of different puffs.
Regarding the determining and modifying an amount of power to be used as a function of flow rate, Flick teaches determining and modifying an amount of power to be used by the aerosol-generating device as a function of at least the flow rate [pars. 0015-0016: “By controlling the power supplied to the aerosol generating element. By reducing or suspending power…, the rate of aerosol generation can be controlled…controlling aerosol production…based on a detected flow rate….”].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Bowen by adding the feature of determining and modifying an amount of power to be used in response to the flow rate, as taught by Bowen, in order to take into account different characteristics of different puffs and optimize power delivered and thus particulate matter production [Flick par. 0015].
Regarding claim 2, Bowen discloses selecting the target TPM density prior to the determining of the flow rate and the adjusting of the production [the target may be ‘preset’ as in par 0136 and this target used to adjust power as in par. 0141].
Regarding claim 3, Bowen is silent regarding increasing/decreasing the production of TPM in response to an increase/decrease in the flow rate. However, Flick teaches increasing the production of the TPM in response to an increase in the flow rate [fig. 3, where at the start, flow rate 300 increases from zero and heater temperature 310 increases; and “the higher the flow rate the more power is required,” par. 0024] and decreasing the production of the TPM in response to a decrease in the flow rate [par. 0083 and fig 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Bowen such that the adjusting includes increasing the production of the TPM in response to an increase in the flow rate and decreasing the production of the TPM in response to a decrease in the flow rate as taught by Flick, in order to control the rate of aerosol generation based on the flow rate, and to remove or purge already generated aerosol, reducing condensation within the device [Flick par. 0015].
Regarding claim 4, Bowen discloses the adjusting is performed to maintain a produced TPM density within a range of the target TPM density [par. 0135].  
Regarding claim 5, Bowen discloses the adjusting is performed to maintain a produced TPM density within 20% of the target TPM density [par. 0135].  
Regarding claim 7, Bowen fails to teach the amount of power increasing in response to a flow rate being greater than or equal to a threshold. Flick teaches the amount of power to be used increases in response to the flow rate being greater than or equal to a flow threshold [par. 0077: when the flow rate exceeds the threshold defined as the ‘start’ of the puff, the amount of power is increased from zero].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Bowen by configuring lick par. 0024].
Regarding claim 8, Bowen fails to teach the amount of power to be used increasing proportionally. Flick teaches the amount of power to be used increases proportionally in response to the flow rate [“the higher the flow rate the more power is required,” par. 0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Bowen by configuring the amount of power to increase proportionally in response to flow rate as taught by Flick in order to allow a desired temperature to be maintained [Flick par. 0024].
Regarding claim 9, Bowen the adjusting is further in response to a type of an aerosol-producing substrate used by the aerosol- generating device [par. 0139].  
Regarding claim 10, Bowen discloses the adjusting is further based on the target TPM density being associated with a type of an aerosol-producing substrate for the aerosol-generating device [pars. 0136-0137 and par. 0180].  
Regarding claim 11, Bowen discloses selecting one of a plurality of different TPM densities as the target TPM density [pars. 0136-0137 disclose a variety of different TPM values, which result in different TPM densities as in par 0134].  
Regarding claim 12, Bowen discloses the production of the TPM involves an aerosol-producing substrate including a nicotine-containing material [par. 0011 and fig. 1A, material in reservoir 103].
Regarding claim 15, Bowen as modified by Flick discloses a non-transitory computer readable storage medium including a computer program stored thereon which, when run on [Bowen par. 0076] to perform the method substantially as set forth with respect to claim 1 above.
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. Applicant argues that primary reference Bowen fails to disclose modifying an amount of power to be used by the aerosol-generating device as a function of at least the flow rate. The examiner agrees but finds that Flick teaches this feature as set forth above. Regarding Applicant’s arguments that Flick teaches Flick fails to teach controlling power based on a detected flow rate, the examiner maintains that Flick teaches controlling aerosol production based on a detected flow rate (Par. 0016) and furthermore teaches controlling aerosol production by controlling the power supplied, including reducing or suspending power (Par. 0015); and that the puff detection device is configured to control the supply of power to the heating element so that the density of aerosol generated can be controlled (Par. 0075) ensuring that there is sufficient airflow for aerosol to be generated (Par. 0076); and additionally, Pars. 0102-0103 describe how the air flow rate is used to stop power. 
In order to overcome the existing rejection, it is suggested that the specific relationship between power and flow rate be explicitly claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761